DETAILED ACTION
This Office action is regarding Applicant's claims filed 1 July 2021 to a prior Office action.  Claims 3-15 and 17-21 are pending.  
This Office Action is an Allowance after a Non-Final Rejection.  
Allowable Subject Matter
Claims 3-15 and 17-21 are allowed, as presented on 1 July 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 19 and 21, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 19 and 21 of:
“ingesting a first set of data in a first format into an open data layer module;
translating the first set of data into a second format via a translation layer in operative communication with the open data layer module based on a first translation flag in the translation layer associated with the second format; 
corresponding the second format to a first query language of a replaceable backend database in operative communication with the open data layer module and the translation layer, wherein the first translation flag corresponds to the replaceable backend database; and 
corresponding a second translation flag to a second backend database, wherein the second backend database is in operative communication with the open data layer module and the translation layer, and wherein the first translation flag is swapped with the second translation flag after the replaceable backend database is removed and the second backend database is connected to the open data layer module”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/9/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161